DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  An election without traverse was made December 04, 2018 of group 1 that contained claims 1-17. Thus for the purposes of allowance, non-elected claims 19-35 are hereby cancelled. 
                                                      Allowable Subject Matter
Regarding claims 1-6 and 8-18 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 14, and 17 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising: “wherein the reward processor is further configured to refrain from notifying an unique identifier identifying the terminal to a server responsible for a reward granted game application which has not vet been installed into the terminal until the reward granted game application is installed into the terminal and

The prior art most closely resembling applicant's claimed invention is:
Sakuma. (US 2014/0236742)
Sakuma discloses The present invention (the invention as described in claim 1) requires no installation of an application corresponding to the advertising display in the managing software on the user side because the media application contributed to the application sales can be specified solely by programming a managing software in the media application for browsing the advertising display. This can reduce a burden of publication of applications on the advertising utilizing the media application. [0031] The present invention as described in claim 2 can exactly deliver the first information to the managing server upon making access to the downloading service site via the managing server from the user's information terminal, consequently resulting in reducing a burden on the side of a developer or seller of the media application, because the user's information terminal further comprises:[0032] an advertising delivery request means for requesting the delivery of the advertising display of the application. However does not disclose the aforementioned limitations as taught by the applicant. 	Also the NPL that closely resembles the applicant’s claims titled; THE APPLICATION OF DECEPTION TO SOFTWARE SECURITY PATCHING . For example the NPL reference .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621